             Case 2:20-cr-00151-RAJ Document 61-1 Filed 10/30/20 Page 1 of 3




 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT FOR THE
 8
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
11    UNITED STATES OF AMERICA,
                                                         NO. CR20-151RAJ
12                            Plaintiff,
13
14                                                       [PROPOSED] PROTECTIVE ORDER
                         v.
15    EPHRAIM ROSENBERG,
      JOSEPH NILSEN,
16
      HADIS NUHANOVIC,
17    KRISTEN LECCESE,
      ROHIT KADIMISETTY, and
18
      NISHAD KUNJU,
19                     Defendants.
20
21         This matter comes before the Court on the Stipulated Motion for a Protective Order
22 regarding discovery materials, as permitted by Fed. R. Crim. P. 16(d). Having considered
23 the record and files herein, the Court finds there is good cause to grant the stipulated
24 motion, and hence:
25         IT IS HEREBY ORDERED that the United States may designate discovery
26 materials that it deems to contain confidential and/or sensitive information as “Protected
27 Material,” and shall set forth such designation in writing in any discovery logs that describe
28
     U.S. v. Rosenberg / CR20-151RAJ                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     [Proposed] Protective Order - 1                                        SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:20-cr-00151-RAJ Document 61-1 Filed 10/30/20 Page 2 of 3




 1 the relevant materials, in the file names of the relevant materials, and/or on the face of the
 2 relevant materials.
 3         IT IS FURTHER ORDERED that the United States’ failure to designate materials
 4 as “Protected Material” in any discovery production to a defendant shall not constitute a
 5 waiver of the government’s ability later so to designate the materials.
 6         IT IS FURTHER ORDERED that each defendant may challenge the government’s
 7 designation of material as Protected Material in the government’s production of discovery
 8 to that defendant. In the event that the parties to any such challenge cannot resolve any
 9 challenge to the designation of Protected Material by meeting and conferring, the defendant
10 seeking to challenge the government’s designation of “Protected Material” may file a
11 motion with the Court requesting that the material not be treated as “Protected Material.”
12         IT IS FURTHER ORDERED that possession of Protected Material received by each
13 defendant is limited to the relevant defendant’s attorneys of record in this case and the
14 attorneys’ agents, including paralegals, legal staff, and investigators, as well as expert
15 witnesses (hereinafter the “defense team(s)”).
16         IT IS FURTHER ORDERED that each defense team may review Protected Material
17 with the relevant defendant, and others to whom disclosure may be necessary to assist with
18 the preparation of the defense at trial and in any subsequent appellate proceedings. Each
19 defendant may inspect and review Protected Material in the presence of their respective
20 defense team, but shall not be allowed to possess, photograph, or record Protected Material
21 or otherwise retain Protected Material or copies thereof. The defense teams shall not
22 provide Protected Material or copies thereof to any other person outside of the defense
23 teams, including the defendants.
24         IT IS FURTHER ORDERED that this Order does not limit employees of the United
25 States Attorney’s Office for the Western District of Washington from disclosing the
26 Protected Material to members of the United States Attorney’s Office, federal law
27 enforcement agencies, the Court, or witnesses in order to pursue other investigations or the
28 prosecution in this case. Nor does it limit employees of the United States Attorney’s Office
     U.S. v. Rosenberg / CR20-151RAJ                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     [Proposed] Protective Order - 2                                        SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:20-cr-00151-RAJ Document 61-1 Filed 10/30/20 Page 3 of 3




 1 for the Western District of Washington from disclosing the Protected Material to the
 2 defense teams as necessary to comply with the government’s discovery obligations.
 3         IT IS FURTHER ORDERED that if any counsel finds it necessary to file or refer to
 4 any Protected Material in any submissions to this Court, the submission shall be filed under
 5 seal with the Court.
 6         IT IS FURTHER ORDERED that, in the event compliance with this Order makes
 7 it difficult for defense counsel to adhere to their Sixth Amendment obligations, defense
 8 counsel shall bring any concerns about the terms of the Order to the attention of the
 9 government. The parties shall then meet and confer with the intention of finding a mutually
10 acceptable solution. In the event that the parties cannot reach such a solution, defense
11 counsel shall have the right to bring any concerns about the scope or terms of the Order to
12 the attention of the Court by way of a motion.
13         IT IS FURTHER ORDERED that at the conclusion of this case, each defense team
14 shall return Protected Material to the United States, and/or destroy any such material still
15 in its possession.
16         The Clerk of the Court is directed to provide a filed copy of this Protective Order to
17 all counsel of record.
18
19         DATED this _____ day of _________________, 2020.
20
21
22                                                    ___________________________
                                                      HON. RICHARD A. JONES
23
                                                      United States District Judge
24
     Presented by:
25
26 s/ Siddharth Velamoor
   SIDDHARTH VELAMOOR
27
   Assistant United States Attorney
28
     U.S. v. Rosenberg / CR20-151RAJ                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     [Proposed] Protective Order - 3                                        SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
